Name: 80/407/EEC: Commission Decision of 21 March 1980 on the implementation pursuant to Directive 72/159/EEC of the reform of agricultural structures in the Kingdom of Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  Europe;  economic policy; NA
 Date Published: 1980-04-15

 Avis juridique important|31980D040780/407/EEC: Commission Decision of 21 March 1980 on the implementation pursuant to Directive 72/159/EEC of the reform of agricultural structures in the Kingdom of Denmark (Only the Danish text is authentic) Official Journal L 097 , 15/04/1980 P. 0056 - 0056COMMISSION DECISION of 21 March 1980 on the implementation pursuant to Directive 72/159/EEC of the reform of agricultural structures in the Kingdom of Denmark (Only the Danish text is authentic) (80/407/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 18 December 1979 the Government of the Kingdom of Denmark notified provisions redetermining for 1980 the comparable earned income and indicating its rate of growth; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned provisions, the existing provisions for the implementation in the Kingdom of Denmark of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the comparable income for 1980 and its rate of increase as indicated in the abovementioned provisions correspond to the objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC, as set out in Commission Decision 75/316/EEC of 30 April 1975 and in the light of the provisions notified on 18 December 1979 specifying the comparable income for 1980 and indicating its rate of growth, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 21 March 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1.